

117 HR 2992 IH: Traumatic Brain Injury and Post-Traumatic Stress Disorder Law Enforcement Training Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2992IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Pascrell (for himself, Mr. Bacon, Mrs. Demings, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to develop crisis intervention training tools for use by first responders related to interacting with persons who have a traumatic brain injury, another form of acquired brain injury, or post-traumatic stress disorder, and for other purposes.1.Short titleThis Act may be cited as the Traumatic Brain Injury and Post-Traumatic Stress Disorder Law Enforcement Training Act or the TBI and PTSD Law Enforcement Training Act.2.FindingsCongress finds the following:(1)According to the Centers for Disease Control and Prevention, there were approximately 2.9 million traumatic brain injury-related emergency department visits, hospitalizations, and deaths in the United States in 2014.(2)Effects of traumatic brain injury (TBI) can be short-term or long-term, and include impaired thinking or memory, movement, vision or hearing, or emotional functioning, such as personality changes or depression.(3)Currently, between 3.2 million and 5.3 million persons are living with a TBI-related disability in the United States. (4)About 7 or 8 percent of Americans will experience post-traumatic stress disorder (PTSD) at some point in their lives, and about 8 million adults have PTSD during the course of a given year. (5)TBI and PTSD have been recognized as the signature injuries of the Wars in Iraq and Afghanistan. (6)According to the Department of Defense, 383,000 men and women deployed to Iraq and Afghanistan sustained a brain injury while in the line of duty between 2000 and 2018.(7)Approximately 13.5 percent of Operations Iraqi Freedom and Enduring Freedom veterans screen positive for PTSD, according to the Department of Veteran Affairs. (8)About 12 percent of Gulf War Veterans have PTSD in a given year while about 30 percent of Vietnam Veterans have had PTSD in their lifetime.(9)Physical signs of TBI can include motor impairment, dizziness or poor balance, slurred speech, impaired depth perception, or impaired verbal memory, while physical signs of PTSD can include agitation, irritability, hostility, hypervigilance, self-destructive behavior, fear, severe anxiety, or mistrust.(10)Physical signs of TBI and PTSD often overlap with physical signs of alcohol or drug impairment, which complicate a first responder’s ability to quickly and effectively identify an individual’s condition.3.Creation of a TBI and PTSD training for first respondersPart HH of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651 et seq.) is amended—(1)in section 2991—(A)in subsection (h)(1)(A), by inserting before the period at the end the following: , including the training developed under section 2993; and(B)in subsection (o)(1)(C), by striking $50,000,000 and inserting $54,000,000; and (2)by inserting after section 2992 the following new section:2993.Creation of a TBI and PTSD training for first responders(a)In generalNot later than one year after the date of the enactment of this section, the Attorney General, acting through the Director of the Bureau of Justice Assistance, in consultation with the Director of the Centers for Disease Control and Prevention and the Assistant Secretary for Mental Health and Substance Use, shall solicit best practices regarding techniques to interact with persons who have traumatic brain injury, acquired brain injury, or post-traumatic stress disorder from first responder, brain injury, veteran, and mental health organizations, health care and mental health providers, hospital emergency departments, and other relevant stakeholders, and shall develop crisis intervention training tools for use by first responders (as such term is defined in section 3025) that provide—(1)information on the conditions and symptoms of traumatic brain injury, acquired brain injury, and post-traumatic stress disorder; (2)techniques to interact with persons who have a traumatic brain injury, an acquired brain injury, or post-traumatic stress disorder; and(3)information on how to recognize persons who have a traumatic brain injury, an acquired brain injury, or post-traumatic stress disorder. (b)Use of training tools at Law Enforcement Mental Health Learning SitesThe Attorney General shall ensure that not less than one Law Enforcement Mental Health Learning Site designated by the Director of the Bureau of Justice Assistance, in consultation with the Council of State Governments Justice Center, utilizes the training tools developed under subsection (a). (c)Police mental health collaboration toolkitThe Attorney General shall make the training tools developed under subsection (a) available as part of the Police-Mental Health Collaboration Toolkit provided by the Bureau of Justice Assistance. .4.Surveillance and reporting for first responders with TBISection 393C of the Public Health Service Act (42 U.S.C. 280b–1d) is amended by adding at the end the following:(d)Law enforcement and first responder surveillance(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall implement concussion data collection and analysis to determine the prevalence and incidence of concussion among first responders (as such term is defined in section 3025 of the Omnibus Crime Control and Safe Street Act of 1968 (34 U.S.C. 10705)).(2)ReportNot later than 18 months after the date of the enactment of this subsection, the Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health and in consultation with the Secretary of Defense and the Secretary of Veterans Affairs, shall submit to the relevant committees of Congress a report that contains the findings of the surveillance conducted under paragraph (1). The report shall include surveillance data and recommendations for resources for first responders who have experienced traumatic brain injury..